[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-14471         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        MAY 25, 2012
                                      ________________________        JOHN LEY
                                                                       CLERK
                                           Agency No. A099-982-771



CARLOS JOSE TORREALBA GUERRERO,

llllllllllllllllllllllllllllllllllllllll                                      Petitioner,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                    Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                               (May 25, 2012)

Before TJOFLAT, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:
       Carlos Jose Torrealba Guerrero, a native and citizen of Venezuela, appeals

the Board of Immigration Appeals’s (“BIA”) order affirming the Immigration

Judge’s (“IJ”) denial of his application for asylum and withholding of removal

under the Immigration and Nationality Act (“INA”), and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (“CAT”).

       Guerrero’s appeal concerns only his withholding of removal claim which

provides relief when the deportee’s “life or freedom would be threatened in [the

country of removal] because of the alien's race, religion, nationality, membership

in a particular social group, or political opinion.”1 8 U.S.C. § 1231(b)(3)(A). On

appeal, Guerrero argues that the IJ did not make an adverse credibility

determination and, in the alternative, that the IJ’s credibility determination and the

BIA’s affirming decision were made in error.2




       1
        Guerrero does not raise any argument regarding the BIA’s dismissal of his asylum claim
and his CAT withholding of removal claim, and the issues have been abandoned on appeal.
Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
       2
         Guerrero also argues that he was denied his due process rights to a fair and impartial
hearing when the IJ refused to allow him to testify about his sister’s political activity and the
harm she suffered while in Venezuela, however, because Guerrero never raised this claim before
the BIA, this Court lacks jurisdiction to review it. Amaya-Artunduaga v. U.S. Att’y Gen., 463
F.3d 1247, 1250 (11th Cir. 2006).

                                                2
       We review factual determinations, which include credibility

determinations, under the substantial-evidence test and affirm if the determination

“is supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254-55 (11th

Cir. 2006) (citation omitted).

      In this case, we find that the IJ made and the BIA affirmed an explicit

adverse credibility determination and that substantial evidence in this record

supports that determination. In making the adverse credibility determination, the

IJ relied upon several inconsistencies between Guerrero’s testimony, his

application for withholding of removal, and his ex-wife’s asylum application on

which he was listed as a derivative applicant. Guerrero did not explain why his

then wife did not list him as a member of a political organization on her asylum

application despite the application’s specific query. The IJ also found it

significant that his ex-wife did not include the incidents in which Guerrero

testified that he was physically attacked near their joint home in Venezuela and the

attempted kidnaping of his daughter on her asylum application. In addition,

Guerrero did not indicate why, although he submits that he was active in the First

Justice Party since 1997, he did not detail incidents of persecution until 2005.

Given these inconsistencies, additional corroborating evidence may have helped

                                          3
Guerrero meet his burden of proof; however, Guerrero failed to provide affidavits

from witnesses of the violent incidents that he alleges occurred, and neither his

mother nor his sister, who according to his testimony were both granted asylum

and are resident in the United States, testified at his hearing. These and other

indicia of credibility that are detailed in the IJ’s decision are supported by the

record.

      In short, the IJ and BIA credibility determinations were based on substantial

evidence and this Court cannot conclude that the record compels a different

conclusion.

      PETITION DENIED.




                                           4